DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 05/18/2022 is acknowledged.
Claims 1-7 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt (9,828,911; IDS ref).
In re Claim 1:  Burghardt teaches a gas turbine engine (Fig. 1) comprising: 

    PNG
    media_image1.png
    371
    586
    media_image1.png
    Greyscale

a propulsor including a power turbine (5) defining a centerline axis (axis of 6), and a fan (4) aligned with the centerline axis forward of the power turbine operatively connected to be driven by the power turbine (see Fig. 1); 
a fan case (4) defined radially outward of the fan (see Fig. 1) aligned with the centerline axis, wherein the fan case includes a fan inlet (annotated); 
an outer core cowl (annotated) radially inward of the fan case (see Fig, 1) defining an axially extending splitter for dividing fluid flow (intended use) entering at the fan inlet into a core gas path (annotated) and a bypass flow path (annotated), wherein the core gas path includes a core inlet (annotated) defined radially between the splitter and an inner core cowl (annotated, see Fig. 1) and the bypass flow path being located between the outer core cowl and the fan case (part of the outer core cowl being located in the bypass flow path, see Fig. 1 above, it reads on the limitation “bypass flow path being located between the outer core cowl and the fan case”); 
a gas generator (12) enclosed within the outer core cowl (gas generator is between the inner core cowl and the outer core cowl, see Fig. 1 above) and located in the core gas path aft of the core inlet downstream from the fan and forward of the power turbine (see Fig. 1), the gas generator defining a generator axis (axis of 14) offset from the centerline axis (see Fig. 1) and wherein the fan extends radially and radially traverses the entire gas generator (Burghardt teaches that “it is possible to provide a slowly turning fan 4 with large diameter”, col. 5 ll. 44-47 and therefore, fan can be made large enough to traverse the entire gas generator.  Furthermore, since Applicant has not disclosed that using a fan which traverses the entire gas generator results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well as taught by Burghardt, col. 5 ll. 44-47.   In this case, the size of the fan which traverses the entire gas generator, absent persuasive evidence, the limitation above constitute a mere change in size and fails to patentably distinguish over the prior art, see MPEP 2144.04(4)(b).  It has also been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04(IV)(A)));
a first duct (21) between the core inlet and the gas generator for fluid communication (intended use) therebetween, wherein at least a portion of the first duct is angled (see Fig. 1 above) relative to the centerline axis (6) and the generator axis (of 14); and 
a transition duct (23) between an exhaust outlet of the gas generator and an inlet of the power turbine (see Fig. 1) for fluid communication (intended use) therebetween. 
In re Claim 5:  Burghardt teaches the invention as claimed and as discussed for Claim 1, above.  Burghardt further teaches wherein the gas generator includes a compressor section (11), a combustor section (12) aft of the compressor section (see Fig. 1), and a turbine section (13) aft of the combustor section (see Fig. 1) wherein the compressor section, the combustor section, and the turbine section are aligned with the generator axis (see Fig, 1), wherein the generator axis is substantially parallel to the centerline axis (see Fig. 1). 
In re Claim 6:  Burghardt teaches the invention as claimed and as discussed for Claim 1, above.  Burghardt further teaches wherein the propulsor includes a power turbine shaft (6) aligned with the centerline axis extending forward from the power turbine, wherein the power turbine is configured to drive the fan through the power turbine shaft (see Fig. 1). 
In re Claim 7:  Burghardt teaches the invention as claimed and as discussed for Claim 1, above.  Burghardt further teaches wherein the transition duct is angled relative to the centerline axis and the generator axis (see Fig. 1). 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt in view of Kupratis (8,365,514).
In re Claim 2:  Burghardt teaches the invention as claimed and as discussed for Claim 1, above with the exception of limitation taught by Kupratis: wherein the core inlet is circumferentially segmented into a first duct inlet (for 522) and a second duct inlet (for 524), wherein the second duct inlet is in fluid isolation (see Fig. 1) from the gas generator (34), and wherein the first duct inlet is in fluid communication (see Fig. 1) with the gas generator (34) through the first duct. 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to separate the fan inlet air into two flow paths as claimed in order to provide thrust augmentation as taught by Kupratis, col. 1 ll. 5-7.
In re Claim 4:  Burghardt i.v. Kupratis teaches the invention as claimed and as discussed for Claims 1 and 2, above.   Kupratis being incorporated in Burghardt engine Kupratis further teaches a thermal management system (col. 7 ll. 5-20) defined in a second duct, wherein the thermal management system is in fluid communication with the core gas path (via 550/554) and the second duct inlet through the second duct (see Figs. 1 and 3).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt in view of Christopherson (6.901.739).
In re Claim 2:  Burghardt teaches the invention as claimed and as discussed for Claim 1, above with the exception of limitation taught by Christopherson: wherein the core inlet is circumferentially segmented into a first duct inlet (for 70) and a second duct inlet (for 54), wherein the second duct inlet is in fluid isolation (see Figs. 1 and 2) from the gas generator (22), and wherein the first duct inlet is in fluid communication (see Figs. 1 and 2) with the gas generator (22) through the first duct. 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to separate the fan inlet air into two flow paths as claimed in order to provide high specific thrust at takeoff and climb and good specific fuel consumption during cruise operations as taught by Christopherson, col. 2 ll. 6-14.
In re Claim 3:  Burghardt i.v. Christopherson teaches the invention as claimed and as discussed for Claims 1 and 2, above.   Christopherson being incorporated in Burghardt engine Christopherson further teaches a hub (96) defined forward of the core inlet configured to direct flow to the first and second duct inlets, wherein the first and second duct inlets are configured to apportion incoming fluid flow evenly between the first duct inlet and the second duct inlet (via axially translatable deflector 44). 
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & T: 8-6 and W-S: 8-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741